Citation Nr: 0831402	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  07-10 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel





INTRODUCTION

The veteran served on active duty from April 1964 to March 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision.


FINDING OF FACT

The medical evidence of record fails to link the veteran's 
current bilateral hearing loss to his time in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or as a result of 
the veteran's active service.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with active service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran contends that his hearing loss is the result of 
his exposure to acoustic trauma while serving as a supply 
specialist during the Vietnam Era.  He reports that his tent 
was next to an airfield thereby exposing him to frequent 
helicopter engine noise.  He also reports exposure to other 
aircraft noise during frequent flights onto a courier ship.  
Additionally, he reports exposure to intermittent artillery 
fire.

The veteran's service medical records reflect that the 
veteran had normal hearing at entrance and separation from 
active duty.  The veteran's January 1964 enlistment 
examination and his March 1967 separation examination noted 
his ears and ear drums to be normal, and the related 
audiometric testing failed to reflect any hearing loss for VA 
purposes.  Additionally, in his corresponding self-reports of 
medical history, the veteran denied any ear, nose or throat 
trouble.  The veteran's service medical records are also void 
of any complaints or treatment of a hearing loss condition.

The veteran's claims file is void of any reference to hearing 
loss for many years until the veteran filed the instant claim 
in September 2006 nearly 30 years after his discharge from 
service.  The veteran underwent a VA audiometric examination 
in December 2006, at which it was noted that the veteran had 
military noise exposure without ear protection, as well as 
occupational noise exposure without ear protection while 
working in a printing company and with ear protection while 
working in a factory.  Additionally, the veteran reported 
recreational noise exposure without ear protection when 
hunting; driving an all-terrain vehicle; and using a lawn 
mower, snow blower, and power tools.



The corresponding VA audiometric testing revealed the 
following pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
60
100
100
LEFT
10
20
75
75
75

Additionally, speech audiometry revealed speech recognition 
ability of 90 percent in the right ear and 94 percent in the 
left ear.  

The above pure tone thresholds do reflect a bilateral hearing 
loss per the criteria outlined in 38 C.F.R. § 3.385 because 
in each ear three of the thresholds at 500, 1000, 2000, 3000, 
or 4000 hertz are 40 decibels or greater.  Accordingly, the 
Board finds that the veteran does have bilateral hearing loss 
for VA purposes.  

After establishing a hearing loss for VA purposes, the next 
inquiry is whether that hearing loss is attributable to 
service.  However, in this case the VA examiner concluded 
that the veteran's hearing loss was less likely than not 
service-related because the veteran's audiometric testing 
revealed normal hearing at both his entrance and separation 
medical examinations.  The Board notes that the VA examiner 
reviewed the veteran's claims file when rendering this 
opinion and that this opinion is consistent with the lengthy 
passage of time between the veteran's discharge from service 
in 1967 and the first evidence of record of his bilateral 
hearing loss in 2006.  

Moreover, while the veteran believes that his hearing loss is 
related to his time in service, he is not medically qualified 
to prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, the 
veteran's opinion is insufficient to provide the requisite 
nexus between his hearing loss and his time in service.  

Because the evidence fails to establish that the veteran's 
bilateral hearing loss is attributable to his time in 
service, service connection for bilateral hearing loss is 
denied.
II.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

In the present case, required notice was completed by a 
letter dated in October 2006.  With respect to the duty to 
assist, the veteran's service medical records and private 
treatment records have been obtained, and the veteran was 
provided with an appropriate VA examination.  There is no 
indication of any additional relevant records that the RO 
failed to obtain, and the veteran reported that he had no 
additional evidence to submit.  Furthermore, the veteran was 
offered the opportunity to testify at a hearing before the 
Board, but he declined.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
veteran in adjudicating this appeal.


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


